DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment filed on 07/27/2021.  Claims 1-20, of which claims 1, 11 and 17 are independent, were pending in this application and are considered below.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(a) are withdrawn in view of the amendment.

Response to Arguments
	Applicant’s arguments regarding the rejection of claims filed on 07/27/2021 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 
 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: “Regarding the element "the first sensor is a lower power sensor than the second sensor" … First, it is well-known that a sensor needs more power for a broader detection range … Therefore, it is NOT an obvious matter that the first sensor is a lower power sensor than the second sensor." Second, from power saving point of view, the element "send a second command signal to the second sensor based on receiving the first command signal, causing the second sensor to begin detection" in claim 1 has already served functions of saving power since the second sensor begins detection after receiving a second command signal from the processor. The power level comparison between the first sensor and the second sensor is therefore not obvious or inherent for power saving. The Examiner has also acknowledged that "Wolf et al. in view of Li do not expressly disclose wherein the first sensor is a lower power sensor than the second sensor." Third, regarding the Examiner's response "it would have been obvious to one of ordinary skill ... as suggested by Li (para [0007])." Applicant respectfully disagrees. As a matter of fact, Li's disclosure only involves a coarse-grained sensor and a finegrained sensor without any suggestion for power level comparison between the two sensors.” (Remarks, lines 6 page 12 to line 6 of page 

Examiner Response: Examiner respectfully disagrees, because:
First, the Applicant, as underlined above, argues that it is well-known that the broader detection range means the more power is needed and vice versa, i.e., the first sensor with coarse detection range is a higher power sensor than the second sensor with a fine detection range. However, this argument is contrary to the claimed  invention that recites "the first sensor is a lower power sensor than the second sensor".
Second, the applicant, as underlined above, argues a power saving algorithm. It seems now the Applicant presenting the new argument that the first sensor with coarse detection range indeed, and contrary to claim language, is a higher power sensor, which by some power saving algorithm, it uses lower power than the second sensor, while covering more area than the second sensor. However, as noted above, this argument is contrary to the claimed language.
Third, Applicant refers, as underlined above, to coarse-grained and a finegrained sensors disclosed by Li, but argues that there is no comparison of their power, which is contrary to the Applicant’s earlier admission that it is well-known that the broader detection range means the more power is needed and vice versa.

	 Applicant’s Argument: “Applicant respectfully asserts that the Examiner is 

Examiner Response: Examiner respectfully disagrees. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 07/27/2021 have been considered and made of record by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a  at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-4, 6-9, 11-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0234935 A1 to Wolf et al. in view U.S. Patent Application Publication No. US 2014/0107846 A1 to Li.
Regarding claim 1, Wolf et al. teach a sensor system (integrating two or more sensors in a single device, para [0035]; a multi-sensor measurement processing unit (MSMPU), para [0036])comprising: a first sensor (Sensor 130 and/or sensor 140, Fig. 1; para [0035]-[0039], [0067]-[0068]) and a second sensor (Sensor 130 and/or sensor 140, Fig. 1; para [0035]-[0039], [0067]-[0068]); the first sensor configured to detect a first parameter that indicates a likelihood of having a user enters or exits a first target area associated with the first sensor and, in response, send a first command signal to a processor (e.g. determine if an object incorporating MSMPU 500 has exited or entered an area of interest, para [0067]; e.g., At block 830, a determination may be made as to whether the mobile station has exited or entered a specified region, para [0068]; Local Processor 120);  a memory that stores a module (para [0077]; para [0026]-[0028]; Memory 1130 may be adapted to store machine readable instructions); and the processor, coupled to the first sensor, the second sensor, and the memory (¶[0026], ¶¶[0035]-[0039]; Local Processor 120, MSM 110, Fig. 1), configured to run the module that is configured to cause the processor to (para [0067], [0068]; CPU 1120 may be adapted to access and execute such machine-readable instructions, para [0077]): receive the first command signal from the first sensor (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]), send a (para [0036]-[0037], [0067]-[0068]).
Li, in an analogous art, teaches wherein the first sensor comprises a coarse proximity sensor (coarse-grained sensors 108-110, para [0027]) with a coarse detection range that corresponds with the first target area (para [0027]-[0029], [0043]-[0045]; Fig. 1); the second sensor configured to detect a second parameter that indicates the likelihood of having the user enters or exits a second target area associated with the second sensor, wherein the second sensor comprises a fine proximity sensor (fine-grained sensors 112-118, para [0027]) with a fine detection range that corresponds with the second target area (para [0026]-[0029]; by tapping into the security system, it is possible to intercept a live stream of data indicating when someone is entering or exiting an area, para [0044]; If the secured area is equal to or smaller than a control zone, then it can be classified as a fine-grained sensor, para [0045]); receive detection results from the second sensor determining that the user has entered or exited the second target area (Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone, para [0028]), wherein the second sensor, with the fine proximity sensor, more accurately detects whether the user has entered or exited the second target area, where it overlaps with the first target area, as compared with the first sensor with the coarse proximity sensor (Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone. Since fine-grained sensors have a smaller area of coverage, they are more accurate than coarse-grained sensors, para [0028]), wherein the coarse detection range of the first sensor covers more area than the fine detection range and the target area of the second sensor (Coarse-grained sensors include sensors that detect occupancy for an area larger than a control zone, para [0027]; Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone, para [0028]) . 

Wolf et al. in view of Li do not expressly disclose wherein the first sensor is a lower power sensor than the second sensor. However, the sensors power merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the system of Wolf et al. by a coarse proximity sensor with a coarse detection range as a first sensor and a fine proximity sensor with a fine detection range as a second sensor, for detecting parameters based on the user entering or leaving the coarse detection range, as taught by Li, because the modification would detect a change in occupancy and computer system to improve energy efficiency in the building by generating an actuation plan for the control zone based on the coarse data and the fine data, as suggested by Li (para [0007]).

Regarding claim 11, the instant claim is corresponding method claim of the apparatus claim1. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 17, Wolf et al. teach a non-transitory computer readable medium having executable instructions operable to cause a processor to perform a method (para [0026]-[0028]) of: receiving a first command signal from a first sensor (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]); sending a second command signal to a second sensor based on receiving the first command signal (para [0036]-[0037], [0067]-[0068]), causing the second sensor to begin detection (e.g. sensor 130 may be placed in an off or sleep mode state where the sensor is drawing little or no power. Sensor 140 may operate in a low power mode, perhaps with limited functionality, para [0036]; e.g. MSMPU 500 may perform motion integration by incorporating measurements from accelerometer 540 and gyroscope 530 to determine the change in the distance and direction traveled (e.g., trajectory or path of motion) ... determine if an object incorporating MSMPU 500 has exited or entered an area of interest, para [0067]-[0069]); and wherein the first sensor configured to detect a first parameter that indicates a likelihood of having the user enters or exits a first target area associated with the first sensor  and, in response, send the first command signal to the processor (e.g. determine if an object incorporating MSMPU 500 has exited or entered an area of interest, para [0067]; e.g., At block 830, a determination may be made as to whether the mobile station has exited or entered a specified region, para [0068]; Local Processor 120), 

Li, in an analogous art, teaches wherein the first sensor comprises a coarse proximity sensor (coarse-grained sensors 108-110, para [0027]) with a coarse detection range that corresponds with the first target area (para [0027]-[0029], [0043]-[0045]; Fig. 1); wherein the second sensor configured to detect a second parameter that indicates the likelihood of having the user enters or exits a second target area associated with the second sensor, wherein the second sensor comprises a fine proximity sensor (fine-grained sensors 112-118, para [0027]) with a fine detection range that corresponds with the second target area (para [0026]-[0029]; by tapping into the security system, it is possible to intercept a live stream of data indicating when someone is entering or exiting an area, para [0044]; If the secured area is equal to or smaller than a control zone, then it can be classified as a fine-grained sensor, para [0045]); receiving detection results from the second sensor determining that the user has entered or exited the second target area (Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone, para [0028]); wherein the second sensor, with the fine proximity sensor, more accurately detects whether the user has entered or exited the second target area, where it overlaps with the first target area, as compared with the first sensor with the coarse proximity sensor ((Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone. Since fine-grained sensors have a smaller area of coverage, they are more accurate than coarse-grained sensors, para [0028]); wherein the coarse detection range of the first sensor covers more area than the fine detection range and the target area of the second sensor (Coarse-grained sensors include sensors that detect occupancy for an area larger than a control zone, para [0027]; Fine-grained sensors include sensors that detect occupancy for an area equal in size or smaller than a control zone, para [0028]) . 

Wolf et al. in view of Li do not expressly disclose wherein the first sensor is a lower power sensor than the second sensor. However, the sensors power merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the system of Wolf et al. by a coarse proximity sensor with a coarse detection range as a first sensor and a fine proximity sensor with a fine detection range as a second sensor, for detecting parameters based on the user entering or leaving the coarse detection range, as taught by Li, because the modification would detect a change in occupancy and computer system to improve energy efficiency in the building by generating an actuation plan for the control zone based on the coarse data and the fine data, as suggested by Li (para [0007]).

Regarding claims 2 and 12, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose wherein the first sensor and the second sensor operate in an active mode and a sleep mode (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]).

Regarding claims 3 and 13, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose wherein when switched from the sleep mode to the active mode, the first sensor or the second sensor begin the detection, and when switched from the active mode to the sleep mode, the first sensor or the second sensor stop the detection (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]).

Regarding claims 4 and 14, Wolf et al. in view of Li disclose as stated above, except for expressly teaching when both the first sensor and the second sensor are configured to switch between a high power/active mode and a low power/sleep mode, the first sensor remains at the high power/active mode longer than the second sensor. However, making the first sensor remains at the high power/active mode longer than the second sensor merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention using system of Wolf et al. in view of Li to try to choose from a finites number of ways to locate the device on an exercise apparatus, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 6, 15 and 20, Wolf et al. in view of Li disclose as stated above. Li also discloses wherein the coarse detection range is larger than the fine detection range (para [0027]-[0029], [0043]-[0045]; Fig. 1).

Regarding claims 7 and 16, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose a camera capable of capturing one or more pictures and/or video clips when the user enters or exits the first target area or the second target area (a camera sensor (not shown) and/or any other sensor integrated into the device incorporating the MSMPU or remotely connected to the MSMPU can be powered on if motion is detected in order to perform the navigation application, para [0049]; para [0072]).

Regarding claim 8, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose wherein the first sensor, the second sensor and the camera are combined into one device (a camera sensor (not shown) and/or any other sensor integrated into the device incorporating the MSMPU or remotely connected to the MSMPU can be powered on if motion is detected in order to perform the navigation application, para [0049]; para [0072]). Wolf et al. in view of Li disclose all the limitations stated above, except for expressly teaching the one device is located non-intrusively on an exercise apparatus. However, the locating the device on an exercise apparatus is merely define one of several straightforward possibilities which the skilled person would select, Wolf et al. in view of Li to try to choose from a finites number of ways to locate the device on an exercise apparatus, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 9, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose a gateway capable of detecting faces from the one or more pictures and/or video clips (a camera sensor (not shown) and/or any other sensor integrated into the device incorporating the MSMPU or remotely connected to the MSMPU can be powered on if motion is detected in order to perform the navigation application, para [0049]; para [0072]), except for expressly teaching wherein the gateway extracts facial features for the one or more pictures and/or video clips , and transmits the extracted features to a server for facial recognition and image storage. Official Notice is taken that using extracted facial features from one or more pictures and/or video clips, and transmits them to a server for facial recognition and image storage are well known and Wolf et al. in view of Li to arrive at the claimed invention based on the common general knowledge with a reasonable expectation of success.

Regarding claim 18, Wolf et al. in view of Li disclose as stated above. Wolf et al. also disclose wherein the first sensor and the second sensor operate in an active mode and a sleep mode (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]), and wherein when switched from the sleep mode to the active mode, the first sensor or the second sensor begin the detection, and when switched from the active mode to the sleep mode, the first sensor or the second sensor stop the detection (e.g. Sensor 140 may at some point detect a trigger event. lf sensor 140 detects a trigger event, local processor 120 may turn on sensor 130, and may also place sensor 140 in a normal operating mode, para [0036]-[0037]; e.g. accelerometer 540 and gyroscope 530, para [0067]-[0068]).

Allowable Subject Matter
 	Claim 5, 10 and 19 would be allowable if rewritten to overcome the rejection(s) 

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, 

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631